DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tanno (US 2006/0213596) in view of Yagi et al. (US 2013/0158163) and JP’113 (JP 06-048113).
Regarding claims 1-2, FIG. 1 of Tanno teaches a pneumatic tire comprising belt edge cushions 7 and a belt structure comprised of belt plies 5A, 5B and a belt cover ply 8.  A belt edge cushion corresponds to a base ring as claimed.  The belt cover ply is made of reinforcing cords (“wire”) which extend in a tire circumferential direction and is covered by coating rubber ([0006]).  The belt cover ply is formed from a strip member S and is spirally wound ([0039] and FIG. 3a-3b).  As can be seen in FIG. 1, each belt edge cushion is in contact with the belt cover ply.
Tanno does not disclose the coating rubber which covers the reinforcing cord (“wire”) of the belt cover ply contains resin.  However, Yagi et al. teaches a rubber composition for coating rubber of a belt member comprising thermoplastic resin for the benefits of excellent reinforcing property, wear resistance, and light weight ([0035],[0122], and [1125]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the coating rubber of the belt cover ply of Tanno with thermoplastic resin since Yagi et al. teaches a rubber composition for coating rubber of a belt member having thermoplastic resin for the benefits of excellent reinforcing property, wear resistance, and light weight.
Tanno does not recite the belt cover ply having a rigidity changing portion.  However, JP’113 teaches a pneumatic tire comprising a belt structure comprised of belt plies and a belt reinforcement layer 9.  JP’113 teaches to repress the center portion of the belt 8 more robustly by increasing the rigidity of the belt reinforcement 9 in the center portion than the side edges of the belt for the benefits of reducing rolling resistance and realize a low fuel consumption (FIG. 1-5 and pages 2-3 of the machine translation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the belt cover ply of Tanno with a rigidity changing portion as claimed in claims 1-2 because JP’113 relates to a pneumatic tire comprising belts and a belt 
Regarding claim 3, see FIG. 5 of JP’113.
Regarding claims 4-6, see FIG. 4 of JP’113. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        03/25/2021